Title: From Benjamin Franklin to the Earl of Buchan, 17 March 1783
From: Franklin, Benjamin
To: Buchan, David Steuart Erskine, Earl of


My Lord,Passy, March 17. 1783—
I received the Letter your Lordship did me the honour of writing to me the 18th past, and am oblig’d by your kind Congratulations on the Return of Peace, which I hope will be lasting.
With regard to the Terms on which Lands may be acquired in America, & the Manner of beginning new Settlements on them, I cannot give better Information than may be found in a Book lately printed at London, under some such Title as Letters from a Pensilvanian Farmer, by Hector St. John. The only Encouragements we hold out to Strangers, are a good Climate, fertile Soil, wholesome Air, & Water, plenty of Provisions & Fuel, good Pay for Labour, kind Neighbours, good Laws, Liberty, & a hearty Welcome. The rest depends on a Man’s own Industry & Virtue. Lands are cheap, but they must be bought. All Settlements are undertaken at private Expence: The Publick contributes nothing but Defence and Justice.— I should not however expect much Emigration from a Country so much drain’d of Men as yours must have been by the late War; since the more have left it, the more Room & the more Encouragement remains for those who staid at home. But this you can best judge of; and I have long observed of your People, that their Sobriety, Frugality, Industry & Honesty, seldom fail of Success in America, and of procuring them a good Establishment among us.
I do not recollect the Circumstance you are pleas’d to mention of my having sav’d a Citizen at St. Andrews, by giving a Turn to his Disorder; and I am curious to know what the Disorder was, and what the Advice I gave which prov’d so salutary.—

With great Regard I have the honour to be, My Lord, Your Lordship’s most obedient & most humble Servant
B. Franklin
Rt. honble Earl of Buchan
